                         UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO

IN RE:                                      )
                                            )        CASE NO. 11-17843-AIH
WACO HOLDINGS, INC.                         )        (Consolidated)
                                            )         11-17844
                                            )         11-17845
                                            )         11-17848
                                            )         11-17849
                                            )         11-17850
                                            )         11-17851
                                            )
                                            )        JUDGE Arthur I. Harris
                                            )

                   TRUSTEE’S APPLICATION FOR COMPENSATION
                       AND REIMBURSEMENT OF EXPENSES

       The Trustee of the above referenced case applies for an order pursuant to 11 U.S.C.
§330(a) and §503(b), allowing for compensation and expenses as itemized below.

       The amount upon which the trustee’s compensation has been computed is $439,901.90.
This does not include any exempt amounts paid to the debtor(s) and/or any refunds to be made to
the debtor(s).

         Compensation is computed as follows:

         25% of First        $5,000.00     ($1,250 Maximum)           $        1,250.00
         10% of Next         $45,000.00    ($4,500 Maximum)           $        4,500.00
         5% of Next          $950,000.00   ($47,500 Maximum)          $       19,495.10
         3% of Balance                                                $

                                 Total Compensation Requested         $       25,245.10


         Trustee Expenses:

               Nature                                Amount

               None                              $

               Total Expenses Requested          $




11-17843-aih     Doc 520     FILED 11/26/19     ENTERED 11/26/19 15:51:27         Page 1 of 2
       The compensation sought by this application is for actual and necessary services
rendered. In the course of the performance of his/her duties, the trustee has advanced monies
from personal funds for actual and necessary expenses incurred, and has not been reimbursed.

        There is no agreement or understanding between the Trustee and any other person for the
division of compensation sought by this application, except as permitted by 11 U.S.C. §330.

        WHEREFORE, the Trustee requests that this application be approved by this Court, and
that the fees and expenses be allowed.


Dated:   November 26, 2019                             /s/ Richard A. Baumgart
                                                       Richard A. Baumgart, Trustee




11-17843-aih     Doc 520    FILED 11/26/19       ENTERED 11/26/19 15:51:27          Page 2 of 2
